 Case 19-29262       Doc 18    Filed 01/24/20 Entered 01/24/20 13:33:24               Desc Main
                               Document      Page 1 of 1


Stephen W. Lewis, Bar #1952
Assistant Attorney General
Nathan Firouzi, Bar #16278
Assistant Attorney General
Laron Lind, Bar #8334
Assistant Attorney General
Sean D. Reyes, Bar # 7969
Utah Attorney General
Attorneys for the Plaintiff
210 N 1950 W
SALT LAKE CITY, UT 84134-9000
Telephone: 801-297-6219 801-366-0375

                           In the United States Bankruptcy Court

                                  For the District of UTAH

In Re:                                             Bankruptcy Case Number:
                                                    19-29262
CURTIS, JERICA
XXX-XX-8078                                        Chapter: 13
                                                   WITHDRAWAL OF OBJECTION TO
Debtor                                             CONFIRMATION OF CHAPTER 13
                                                   PLAN

COMES NOW, the Utah State Tax Commission and withdraws its objection to
confirmation of debtor's Chapter 13 plan as authorized by 11 U.S.C. Sec. 1324. The
debtor(s) has(have) satisfied the requirements of the Utah State Tax Commission. No
further information is requested.

DATED this 24th day of January, 2020

/s/ Nathan Firouzi
Assistant Attorney General




                                  L2087714080   Page 1   of   1
WITHDRAWAL OF OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN        Bankruptcy Case:   19-29262
